


110 HR 6614 IH: American Tax Fairness Act of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6614
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Garrett of New
			 Jersey (for himself, Mr. Price of
			 Georgia, Mr. Sullivan,
			 Mrs. Blackburn,
			 Mr. King of Iowa,
			 Mr. Gingrey,
			 Mr. Issa, Ms. Fallin, Mr.
			 Campbell of California, Mr. Kline of
			 Minnesota, and Mr.
			 Westmoreland) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  limitation on the amount of foreign earned income excludible from gross income
		  by citizens or residents of the United States living abroad, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Tax Fairness Act of
			 2008.
		2.Repeal of limitation
			 on the exclusion of foreign earned income by citizens and residents of the
			 United States living abroad
			(a)In
			 generalSubsection (a) of section 911 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(a)Exclusion from
				gross incomeAt the election of a qualified individual, there
				shall be excluded from the gross income of such individual, and exempt from tax
				under this subtitle, for any taxable year the foreign earned income of such
				individual.
					.
			(b)Conforming
			 amendments
				(1)Subsection (b) of section 911 of such Code
			 is amended to read as follows:
					
						(b)Foreign earned
				incomeFor purposes of this section—
							(1)In
				generalThe term
				foreign earned income with respect to any individual means the
				amount received by such individual from sources within a foreign country or
				countries which constitute earned income attributable to services performed by
				such individual during the period described in subparagraph (A) or (B) of
				subsection (c)(1), whichever is applicable.
							(2)Certain amounts
				not included in foreign earned incomeThe foreign earned income for an individual
				shall not include amounts—
								(A)received as a
				pension or annuity,
								(B)paid by the United
				States or an agency thereof to an employee of the United States or an agency
				thereof,
								(C)included in gross
				income by reason of section 402(b) (relating to taxability of beneficiary of
				nonexempt trust) or section 403(c) (relating to taxability of beneficiary under
				a nonqualified annuity), or
								(D)received after the
				close of the taxable year following the taxable year in which the services to
				which the amounts are attributable are
				performed.
								.
				(2)Section 911 of
			 such Code is amended by striking subsection (c) and redesignating subsections
			 (d) through (g) as subsections (c) through (f), respectively.
				(3)Subsection (c) of
			 section 911 of such Code (as redesignated under paragraph (2)) is
			 amended—
					(A)by striking
			 , and in applying subsections (b)(2)(A), (c)(1)(B)(ii), and
			 (c)(2)(A)(ii) with respect to such individual, only the days within such period
			 shall be taken into account in the flush language at the end of
			 paragraph (4),
					(B)by striking
			 paragraph (7), and
					(C)by redesignating
			 paragraphs (8) and (9) as paragraphs (7) and (8), respectively.
					(4)Subparagraph (A)
			 of section 911(c)(7) (as redesignated under paragraphs (2) and (3)) is amended
			 by striking clause (ii) and inserting and at the end of clause
			 (i).
				(5)Subsection (e) of
			 section 911 of such Code (as redesignated under paragraph (2)) is amended by
			 striking subsection (d)(6) in the flush language at the end and
			 inserting subsection (c)(6).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Treasury report
			 on taxation of foreign incomeNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Treasury shall submit to the
			 Congress a report on the United States taxation of foreign income,
			 including—
			(1)a
			 detailed description of the United States taxation of the foreign income
			 (including earned income, dividends, capital gains, and interest) of United
			 States persons and of foreign persons,
			(2)the
			 recommendations of the Secretary regarding whether and how such taxation could
			 be restructured and whether any particular forms of such taxation should be
			 terminated, and
			(3)the
			 recommendations of the Secretary on creative, market-oriented methods to
			 encourage increased repatriation of income invested outside the United States
			 (including any extension of the temporary dividends received deduction under
			 section 965 of the Internal Revenue Code of 1986).
			
